Title: To George Washington from William Crawford, 20 September 1774
From: Crawford, William
To: Washington, George



Sir
Stewart Crossing [Pa.] Sepr 20th 1774

It has not bin in my Power Since your Letter cam to my hand requesting me to Run the Land Over again at the round bottom I am now agoing to Set out for our new Expedition and taking my Instrements with me and Shall Comply with you in Each Article as far as is in my Power.
I have I beleve as much Land Lying on the Litle Kanhaway as will mak up your ⟨qu⟩antity you want that I intended to Lay ⟨mutilated W⟩arrents on but if you want it you ⟨mutilated⟩ have it and I will Try to get Other Land for that porpuss it Lys about

15 or 20 Mils up the Litle Kanhaway on the Lower Side and is all ready Run out on[e] Tract of about 3000 Som od acres the other about 2500 well Marked and bounded[.] as soon as I can return I will Send you the Draft maid out but has not time to have it don now[.] I do not here any of Cresaps Cla[i]m now more then as no person Lives on that Land, or any of your Land now Since the Endeins broke out I Spoke to Lord Dunmore in rgard to it, and him Claim in what manner your properly to its Claim and those people took possesion of the Land ⟨mutilated⟩ as you have the first Claim and a patent besids so that I belive it is out the power of any Person to P⟨mutilated⟩adise him against you.
I this day am set out with the first Devision for the Mouth of Hockhaking and there to Arect a post on your bottom whare the hole troops is to Rendevouse and from thence to Proceed to the Shawnee Towns if the Endiens do no[t] Comply with his Lordships Tearms which is to give 6 Hosteges for there good be heaviour which I beleve the[y] will do.
Lord Dunmore has had a Confrance with them but I do not now what ⟨is⟩ don as yeat but they will meet hi⟨m mutilated⟩ Hockhakin whare I belive we Shall Setle all matters.
Your other matters here Mr young will in form you how they are Settled.
Val Crawford says som person has bin indeaviouring to Predgadise you against him about your bisness in his Care as far as I [k]now or belive he has don all ⟨he⟩ Cold do for you, and has bin at much Cost and expence but you will be better able ⟨to⟩ Judge when you See his return.
Lord dunmore has orders from home by the Last Mail to [take] charge of all the New Purches and to Exarsise the Law of Virginia till his royal Pleashure is farther nown. I am Sir ⟨mutilated⟩.
